Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figs. 1 and 2 are a meaningless collection of empty boxes providing no insight to the nature of the invention.  Each box should include a brief descriptive label such as sampling module 11, comparison module 13, computing module 15, load 40, switch element 20, power converter 30, etc.
As pointed out in 37 CFR 1.83, the drawings must show every feature of the invention specified in the claims.  The drawing are seen to show none of features of the invention specified in the claims and are meaningless without a detailed study of the specification.  Note that the face of the patent would be visually meaningless without a detailed study of the specification which creates difficulties for future reference and searching.  The drawings should provide at least some preliminary suggestion as to the nature of the invention without a detailed study of the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Objections
In amended claim 1 line 8, "the computing" should be --a computing--.
In amended claim 1 line 10, "a computing" should be --the computing--.
As pointed out in the previous office action, in claim 9 line1, "A no-neutral switch" should be --The no-neutral switch--.  See base claim 1 line 1.
As pointed out in the previous office action, claim 9 is confusing and mostly redundant.  Most of the elements recited in claim 9 have already been introduced in base claim 1.  Perhaps claim 9 should be rewritten as --The detection device of claim 1, wherein the switch element is configured to adjust power provided to the load from the power supply according to the zero-crossing point provided by the zero-crossing detection device.--.
As related to intervening claim 9, perhaps claim 10 should be rewritten as --The detection device of claim 1, further comprising a power converter configured to convert a voltage from the power supply to a power voltage provided to the computing module of the zero-crossing detection device.--.
The wording of amended claim 11 no longer matches the wording of base claim 1.  As pointed out in the previous office action, perhaps claim 11 should be rewritten as --The detection device of claim 1 wherein the switch element is a bidirectional thyristor.--.

Response to Amendments and Arguments
The art rejection are withdrawn in light of the amendments.  Claim objections have been revised in light of the amendments.  Applicant's arguments regarding the drawings are not persuasive.  See the revised drawing objection above.

Conclusion
This application is in condition for allowance except for the formal matters noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY SHAWN ZWEIZIG whose telephone number is (571)272-1758. The examiner can normally be reached Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 
2


/JEFFERY S ZWEIZIG/Primary Examiner, Art Unit 2849